Citation Nr: 1713635	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar sprain with minimal scoliosis, rated as 10 percent disabling prior to July 23, 2016, and 20 percent disabling thereafter.
 
2.  Entitlement to an effective date earlier than July 23, 2016, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1992 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, February 2014, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the April 2009 rating decision, the RO continued a previously-assigned 10-percent disability rating for the Veteran's chronic lumbar sprain with minimal scoliosis.  The RO also continued 10-percent ratings for service-connected patellofemoral syndrome of the right and left knees.  In August 2009, the Veteran filed a Notice of Disagreement contesting the assigned ratings.  The RO issued a Statement of the Case readjudicating the claims in June 2010, and the Veteran subsequently filed a timely VA Form 9 perfecting his appeal.

In November 2012, the Board remanded the appeal for evidentiary development.

In January 2013 (and again in August 2013), the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) seeking entitlement to a TDIU.  In a February 2014 rating decision, the RO, inter alia, denied entitlement to a TDIU.

In September 2014, the Veteran submitted another VA Form 21-8940.  The RO again denied entitlement to a TDIU in a January 2015 rating decision.

In a July 2015 decision, the Board, inter alia, considered and denied the Veteran's appeal as to his claims for increased ratings for patellofemoral syndrome of the right and left knees and chronic lumbar sprain with minimal scoliosis.  The Veteran subsequently filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's decision to the extent that it (1) denied separate ratings, under Diagnostic Code (DC) 5257, for bilateral knee disabilities; (2) denied a rating in excess of 10 percent for a chronic lumbar strain with minimal scoliosis; and (3) found that the issue of entitlement to a TDIU was not in appellate status.  (The JMPR left undisturbed the Board's denial of increased ratings for the Veteran's bilateral knee disabilities based on arthritis and limitation of motion.)  The case was returned to the Board.

In a June 2016 decision, the Board, pursuant to the JMPR directives, granted service connection based on instability for the Veteran's service-connected patellofemoral syndrome of the right and left knees.  The Board found that separate 10-percent ratings, but no higher, were warranted for instability of each knee.  The Veteran has not appealed this decision.  See 38 C.F.R. § 20.1100(a).  In addition, the Board remanded the issues of entitlement to an increased rating for chronic lumbar sprain with minimal scoliosis and entitlement to a TDIU for further evidentiary development.

In August 2016, the RO issued a Supplemental Statement of the Case (SSOC), which granted an increased 20-percent rating for the Veteran's chronic lumbar sprain with minimal scoliosis, effective July 23, 2016, and entitlement to a TDIU, also effective July 23, 2016.  Because higher schedular ratings are available and the Veteran is presumed to seek the maximum available benefit, and because entitlement to a TDIU is an element of all appeals for increased ratings, the claims of entitlement to an increased rating for chronic lumbar sprain with minimal scoliosis and entitlement to an effective date earlier than July 23, 2016, for the award of TDIU remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement in Support of Claim (December 2012) (referencing "bulging disc in my cervical spine on C6-C7, most likely or at least as likely caused or contributed to by my poor posture and lower back injuries").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than September 29, 2014, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 23, 2016, the Veteran's chronic lumbar sprain with minimal scoliosis has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and abnormal spinal contour such as scoliosis.

2.  At no point during the pendency of the appeal has the Veteran's chronic lumbar sprain with minimal scoliosis been manifested by forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the thoracolumbar spine.

3.  Effective September 29, 2014, the Veteran was in receipt of service connection for chronic lumbar sprain with minimal scoliosis (20 percent disabling); right knee patellofemoral syndrome (10 percent disabling); left knee patellofemoral syndrome (10 percent disabling); instability of the left knee (10 percent disabling); instability of the right knee (10 percent disabling); radiculopathy, sciatic nerve, left lower extremity associated with chronic lumbar sprain with minimal scoliosis (10 percent disabling); tinnitus (10 percent disabling); bilateral sensorineural hearing loss (noncompensable); and radiculopathy, femoral nerve, left lower extremity associated with chronic lumbar sprain with minimal scoliosis (10 percent disabling).

4.  Effective September 29, 2014, the Veteran's combined disability rating, including consideration of the bilateral factor noted in 38 C.F.R. § 4.26, was 70 percent.  In addition, his 20-percent rating for chronic lumbar sprain with minimal scoliosis combined with his separate 10-percent ratings for bilateral radiculopathy of the lower extremities are "disabilities resulting from common etiology" considered to be a single disability ratable at 40 percent.

5.  Effective September 29, 2014, the combined effects of the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 23, 2016, the criteria for a 20-percent rating for chronic lumbar sprain with minimal scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5237 (2016).

2.  The criteria for a rating in excess of 20 percent for chronic lumbar sprain with minimal scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5237 (2016).

3.  The criteria for an earlier effective date of September 29, 2014, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO mailed the Veteran letters in January 2009 and January 2014 providing the requisite notice.  VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained VA outpatient records pertaining to the Veteran, as well as the Veteran's service treatment records.  Lay statements of the Veteran (as well as statements from his spouse, supervisor, and co-worker) have also been associated with the record and have been reviewed.

VA has also obtained records from private care providers identified by the Veteran, including records from Raleigh Neurological Associates, Wake Neurology, Fuquay Family Practice, Wake Rheumatology, Wake Radiology, Wake Orthopaedics, Duke University Medical Center, Durham Diagnostic Imaging, Carolina Regional Radiology, and Duke Raleigh Hospital.  These records include documentation of treatment by Dr. DeVente and Dr. Yerramsetty, whom the Veteran specifically identified as care providers.  See VA Form 21-4142 Authorization for Release of Information (January 2013).  The Veteran has not indicated that there are any outstanding records from these facilities (or any other private facilities) that are relevant to his claims.  The Board finds that VA has satisfied its duty to obtain non-Federal records with respect to the issues herein decided.  See 38 C.F.R. § 3.159(c).

VA afforded the Veteran medical examinations pertaining to his service-connected chronic lumbar sprain with minimal scoliosis in February 2009, July 2014, and July 2016, as well as an opinion regarding the functional impact of this disability in July 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing with observations regarding the impact of weight-bearing and passive and active range of motion), and offered assessments of the Veteran's functional impairment based on their findings.  There is no indication in the record that the Veteran's lower back disability has gotten materially worse since his most recent examination.  As such (and for the reasons discussed below), the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board is aware that the Veteran has reported participating in VA Vocational Rehabilitation during the pendency of the appeal.  See, e.g., Veteran's correspondence (August 2014); VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (September 2014).  Although records from these proceedings are potentially relevant regarding his claim for an earlier effective date for TDIU, they have not been associated with the claims file.  Notwithstanding, VA's failure to obtain these records at this point is not prejudicial to the Veteran, as the Board is awarding a partial grant of entitlement to an earlier effective date of September 29, 2014 for TDIU and remanding the issue of entitlement to an effective date earlier than September 29, 2014 for evidentiary development.  On remand, the Board is requesting that the RO obtain any outstanding records pertaining to the Veteran's participation in VA Vocational Rehabilitation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the issues herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.



Increased Rating for Chronic Lumbar Sprain with Minimal Scoliosis

The Veteran contends that his service-connected chronic lumbar sprain with minimal scoliosis is more severe than what is contemplated by his current disability rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's chronic lumbar sprain with minimal scoliosis is currently rated under DC 5237, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71(a).  He is in receipt of a 10-percent rating prior to July 23, 2016, and a 20-percent rating thereafter.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.

The Board notes that the rating criteria for disabilities of the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454-51, 458 (Aug. 27, 2003).  In this case, service connection for the Veteran's lower back disability was granted in September 2001, and consequently his symptoms were initially evaluated under the former DC 5295.  In a July 2005 rating decision (which the Veteran did not appeal), the RO switched DCs to the currently assigned DC 5237.  Because the instant claim for increased compensation was filed in January 2009, only the amended criteria will be addressed in evaluating the nature and severity of the disability.

Under the General Rating Formula, a 10-percent rating is assigned (in pertinent part) for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a), General Rating Formula.

A 40-percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  Id.

Under DC 5243, a 10-percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20-percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. at DC 5243.

The Veteran filed the instant claim for an increased rating in January 2009.  In a February 2009 Statement in Support of Claim, he reported that his "daily pain" had "escalated considerably in the past three years or so," to the point where he had to "take Motrin or Tylenol in order to dull the pain to an acceptable level."  He elaborated: "Provided I remain perfectly upright I am ok, but if I lean slightly to one side inadvertently I receive a shooting pain that radiates from my lower back near my buttocks and outward like what I can only describe as little fingers of pain."  He stated that he was "forever trying to stretch my back as it feels like it is constantly clenching."  He reported that, "[i]n the mornings when I wake up, if I am laying on my back I can't sit upright, I have to roll over to one side and push myself upward, swinging my feet down to the floor so I don't stress my back.  When I stand up from this sitting position I can't walk fully upright for a few minutes."  He stated that he suffered from allergies and indicated that, "[w]hen I sneeze in a sitting position my lower back goes into spasms, and it causes shooting pain to radiate."  He stated he purchased a new bed, but that it had not helped his back symptoms.  He reported that, due to a combination of knee and back pain, he could "barely lift my own weight from a crouching position" and was unable to pick up his youngest child.  He stated, "it is difficult to either sit or stand for any amount of time."

The Veteran indicated that his "job performance has suffered considerably because I can't do the same amount of, nor the same difficulty of tasks that I once could."  He reported receiving worse performance reviews because of his back and knee symptoms, and indicated that he had been passed over for promotions.  He stated: "My job is extremely physically demanding, and I simply can't do it the same as I once could."  He reported that his back spasms had increased in frequency, "keeping me out of work for days at a time."  In addition, he reported that his knee and back symptoms affected his daily life, such as limiting him from coaching his children in sports and preventing him from playing sports or engaging in hobbies such as car maintenance.

The Veteran underwent a VA Joints examination in February 2009.  He reported constant, daily lower back pain and stiffness in the morning, with additional flare-up pain.  He characterized the pain as a "dull throbbing" to "sharp shooting" pain in his lower spine across the beltline.  He reported that the pain was mild and denied any radiation; however, he reported that his symptoms were getting progressively worse.  He reported taking Motrin as needed.  He denied any history of hospitalizations or surgery.  He also denied any neurological symptoms, including incontinence, erectile dysfunction, numbness, or paresthesias.  He denied a history of fatigue, decreased motion, or weakness, but reported stiffness and spasms in his back.

The Veteran reported that he had severe flare-ups of back pain with a frequency of once every five or six months, lasting three to seven days.  Precipitating factors were bending or sneezing; alleviating factors were rest and muscle relaxers.  He reported that during flare-ups he was not able to bend his back half of what is normal and had difficulty getting to the toilet.  The examiner noted that the Veteran did not have incapacitating episodes of spine disease.  Limitations on walking were that he was able to walk one to three miles.

On physical examination, the Veteran's posture, head position, symmetry, and gait were observed to be normal.  No abnormal spinal curvatures or ankylosis were noted.  Examination of the muscles of the spine indicated no spasms, atrophy, guarding, tenderness, or weakness; however, pain with motion was observed.  A motor examination revealed active movement against full resistance, with normal muscle tone and no muscle atrophy.  A sensory examination was likewise normal.  Range of motion testing revealed thoracolumbar flexion from zero to 85 degrees; extension from zero to 30 degrees; lateral flexion from zero to 30 degrees bilaterally; and lateral rotation from zero to 30 degrees bilaterally.  The examiner noted that there was no objective evidence of pain on active range of motion, and no evidence of pain following repetitive motion.  X-rays of the lumbosacral spine revealed joint space narrowing, vacuum disc, and endplate sclerosis of L5-S1, as well as grade one retrolisthesis of L5 on S1.  The remaining lumbar vertebral bodies and joint spaces were negative.

In terms of occupational impairment, the Veteran reported that he worked in pharmaceutical manufacturing and was currently employed full-time as a supervisor.  However, the examiner noted that the Veteran's diagnosed lumbar degenerative disc disease (DDD) had "significant effects" on his employment, including "increased absenteeism."  The examiner noted that the Veteran had missed two weeks of work in the last year due to low back pain.  No effects on usual daily activities were noted.

In correspondence received in March 2009, the Veteran reported his dissatisfaction with the February 2009 VA examination.  He stated that the nurse practitioner who conducted the examination was not thorough and limited her examination to range of motion testing only.  He reported that his back symptoms were more severe than what was reflected by the examination report, reiterating many of the symptoms noted in his February 2009 Statement in Support of Claim.  In particular, he stated that he had constant back pain which affected his ability to walk or sit for long periods and prevented him from "function[ing] as a normal human being."  He also reiterated that he had difficulty performing his work duties; had been passed over for promotions; and was unable to find a "less physical" position because he lacked a degree.  He asserted that he was "unemployable" and "untrainable" given his educational attainment.

In his August 2009 Notice of Disagreement, the Veteran again asserted that the February 2009 VA examination did not accurately report his symptomatology.  He asserted that the range of motion test was inaccurate, as returning to a full, upright position after bending "causes guarding, and spasms in the lower back," and that attempting the same range of motion when lying down in bed was "impossible."  He also reported that, contra the VA examination report, he was not examined for neurological symptoms.  In sum, he asserted that the examination "was abrupt, incomplete and borderline a flat out lie."

In his June 2010 VA Form 9, the Veteran once again expressed disagreement with the VA examination report's range of motion findings and indication of normal posture and gait (the Veteran stated he had an abnormal gait as well as scoliosis).  He stated that his flare-ups were more severe than indicated on the report, as they prevented him from doing "anything except lay on my back and let it work itself out."  With respect to range of motion, the Veteran argued that his lumbar spine condition was "debilitating," as he was not "able to sit up normally, or to bend over."  Moreover, he noted that his diagnosis of scoliosis "proves my spine isn't straight, and that I am compensating for this curvature, resulting in the abnormal pain, and the abnormal gait."  He stated that, due to his knee and back symptoms, he could not walk properly, run, or "lift anything other than my own weight without severe discomfort and pain."  He stated that he was "of little use around the house."  He reported that he had applied for vocational rehabilitation but was denied because he was gainfully employed.  He indicated that he stayed in his job because he needed the money for his family but nonetheless was "severely limited" and was not "able to sit or stand for prolonged periods of time."

In a December 2012 Statement in Support of Claim, the Veteran reported that his "pain and suffering" had "increased dramatically" and his mobility had "decreased significantly."  He described problems relating to his knees, and stated that his back was also worse.  He reported that he had a "perpetual lean to the left," and that any attempt to lift could be "devastating."  He reported waking up with back pain, and described that in the mornings it felt like the center of his back was "fused."  He reported that he was in pain "every waking moment."  He reported that he had been out of work since September 2012 "because I can't perform ANY duties" and had been on "60% of my normal pay."  He requested a new VA examination to re-evaluate his service-connected conditions.

Treatment notes from Wake Rheumatology reveal that in January 2014, the Veteran presented with joint pain.  He was assessed with arthropathy, approximately of one-year history, and joint pain involving the shoulders, arms, hands, and knees.  No specific information pertaining to his lower back was noted.

In April 2014, VA received records from Fuquay Family Practice dating from 2003, which revealed a history of chronic back pain.  These records include April 2014 and May 2014 consult notes revealing the Veteran's reports of persistent back pain.  On one occasion he reported that his pain improved with rest and lying down but was unbearable with sitting, standing, or walking.  No leg pain, numbness, weakness, tingling, abdominal pain, or urinary symptoms were noted.  The examiner noted "appreciable spasms on the left side" and recommended no lifting and warm compresses several times daily; the diagnosis was "persistent low back pain with muscle spasms."  X-rays taken in April 2014 revealed mild degenerative changes at L5-S1 with no evidence of fracture or listhesis.

In July 2014, the Veteran underwent a VA Back (Thoracolumbar Spine) examination. By way of history, diagnoses of lumbosacral strain and DDD (also characterized as arthritis) of the lumbar spine at L5-S1 were noted.  The Veteran reported that his back was worse.  He indicated that he could not stand for prolonged periods and that his back would spasm after 15 minutes of standing, causing lateral deviation to one side.  He reported his range of motion was decreased: he could not touch his toes or extend.  Pain was chronic at five out of ten, increasing to ten out of ten after activity.  Pain was eight out of ten when spasms occurred; the Veteran stated that spasms placed him on bedrest for up to two weeks at a time.  He reported that he was very guarded about movement for fear of spasms.  He reported that he could not lift any additional weight, including sit-ups.  He reported using hydrocodone for the pain as needed (about once every couple of months), and Motrin daily.  He denied participating in physical therapy.

The examiner noted that the Veteran had flare-ups occurring three times per year, exacerbated by activity.  The Veteran reported that he could get flare-ups upon sneezing.  He stated that he used pain medication and rested during flare-ups, which lasted about one week.  Range of motion testing revealed forward flexion from zero to 85 degrees (with objective evidence of painful motion at 50 degrees); extension from zero to 15 degrees (with pain at 15 degrees); lateral flexion from zero to 20 degrees bilaterally (with pain at 20 degrees); and lateral rotation from zero to 15 degrees bilaterally (with pain at 15 degrees).  The Veteran was able to perform repetitive-use testing; however, the examiner indicated that he had additional functional loss after repetition, manifested by reduced motion of five degrees on each plain, and pain on movement.  The examiner also noted that the Veteran had localized tenderness or pain to palpation at the cervical/thoracic and lumbar areas.  However, the examiner indicated that the Veteran did not have muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal; no atrophy was noted.  Reflexes were also normal.  The examiner noted that the Veteran had signs and symptoms of radiculopathy in the left lower extremity, indicating involvement of the L2-L4 (femoral) and L4-S3 (sciatic) nerve roots.  (Service connection was subsequently granted for bilateral radiculopathy in August 2014 and August 2016 rating decisions.)  No ankylosis was noted.  The examiner noted that there were no other neurologic abnormalities or findings related to the Veteran's thoracolumbar spine condition.  No IVDS was noted.

The examiner opined that the Veteran's lumbar condition impacted his ability to work.  Specifically, the examiner noted that the Veteran could not stand or sit for prolonged periods, could not lift heavy objects, and could no longer do yardwork.  In addition, the Veteran reported that he could no longer run, play golf, or coach his son's baseball team.  Finally, the examiner noted that, because repetitive-motion testing resulted in decreased range of motion, it was "more likely than not that this veteran would have at least a 15 degree change in ROM with a significant flare-up."

In August 2014, the Veteran's spouse submitted correspondence in which she reported that the Veteran was in "constant pain."  She reported that he had visited many doctors but that none have been able to alleviate the pain.  She reported that the Veteran was unable to do many things around the house, and that he "suffers after mowing, weed-eating, throwing baseballs with the boys and any activity requiring continual movements."  She reported that this "put a strain on our family."

In correspondence submitted in August 2014, the Veteran reported that his disabilities had continued to worsen.  He reported that his lower back symptoms had "spread to my entire back, causing issues with my entire core."  In addition to DDD already acknowledged by VA, he reported arthritis in his back and "chronic back spasms," as well as bulging discs and bone spurs of the cervical spine.  (Notably, the claim for service connection for a cervical spine disability has been referred by the Board.  See Introduction.)  The Veteran reported that when his back spasms it "torques my back and upper body to the left, causing my body to form a backwards 'C'"; during these spasms "all I am able to do is lie on my back, walking upright without assistance is not possible at all."  He reported that sneezing could trigger spasms, as well as reaching and extending his core.  Consequently, he reported that he "can't really just 'Do things', I have to consciously think about everything physical I am about to do in order to ensure my safety."  The Veteran added that his range of motion measurements were worsened upon weight-bearing.  He stated that he was participating in VA vocational rehabilitation.

In August 2014, the Veteran submitted a statement from his former supervisor noting that the Veteran was "plagued with back and knee pain" and was "often on light duty because of this pain."  Furthermore, the statement indicated that, "as time went on the pain got more severe."  The Veteran also submitted a statement from a former co-worker pertaining to the Veteran's knee and hand symptoms.

In October 2014, the Veteran submitted a letter from his former employer (dated in May 2013), addressed to him, which stated, "in light of your [the Veteran's] continued inability to return to work to perform the essential functions of your job, with or without reasonable accommodations, your employment . . . has terminated."  The letter set a termination date of May 6, 2013 and provided information regarding final pay and termination of benefits.

In November 2014, the Veteran submitted correspondence in which he reported being in financial distress and stated that he was in danger of losing his house, his cars, and his "entire livelihood."  He requested that VA expedite resolution of his claims, as he had filed for bankruptcy and his claims had been pending for many years.

Treatment notes from Wake Rheumatology dated in December 2014 reflect that the Veteran was seen for joint pain.  No specific lower back symptoms were noted.

Thereafter, the Veteran continued to be followed at VA facilities for chronic low back pain with radicular symptoms.  In January 2015, X-rays revealed L5-S1 disc space was severely narrowed when compared with December 2009 imaging.  There was no spondylolisthesis on flexion or extension.  The impression was severe DDD L5-S1, increased since 2009 and without instability.

In March 2015, a VA Physical Therapy note indicated that the Veteran was limited in daily functioning, including ascending stairs, prolonged sitting and standing, and walking and running.  He reported pain in the lumbar region averaging four out of ten, at worst a seven to ten out of ten.  He described his pain as "constant" and "spasming."  On physical examination, the examiner noted no apparent abnormalities in the Veteran's posture or gait, although a tendency to toe-out on the left was noted.  Lumbar range of motion testing showed flexion, extension, sidebend, and rotation were all "WFL" (within functional limits) other than a positive Gowers sign in flexion upon returning to upright.  Lower extremity muscle strength was normal.

In November 2015, an MRI of the thoracic and lumbar spine was performed.  The impression was no significant spinal canal stenosis in the thoracic or lumbar spine.  However, disc bulge and superimposed left foraminal disc osteophyte at L5/S1 was noted to result in mild left lateral recess stenosis and moderate left foraminal stenosis.

In May 2016, the Veteran submitted correspondence in which he again requested that VA expedite resolution of his claims.  He stated: "Each day is a struggle, and pain is an everyday occurrence in my life."  He also submitted a brief arguing for at least a 20-percent rating based on the findings laid out in the July 2014 VA examination report.  He noted that his documented scoliosis and lower back spasms throughout the appeal period warranted at least a 20-percent rating pursuant to the relevant criteria.

In August 2016, the Veteran underwent another VA Back (Thoracolumbar Spine) examination.  By way of history, the examiner noted that the Veteran injured his back as a result of standing watch while serving in the Navy.  Diagnoses of chronic lumbar sprain with minimal scoliosis and bilateral radiculopathy were noted.  The Veteran reported that his back condition was "much worse."  He reported having a perpetual lean to the left, where his back would begin to spasm after standing still or sitting more than ten minutes.  When sitting both legs and feet went numb and felt like they were burning.  Adding so much as a grocery bag of weight greatly intensified the pain and discomfort.  Driving was very difficult and sleep erratic due to pain.  The Veteran reported flare-ups of thoracolumbar spine pain; when this happened (which could be precipitated by sneezing), his lower back "spasms and pulls my torso severely, to the left.  I can't stand upright or walk normally [until the spasms subside]."  He stated: "every day feels like a hot power iron being driven into my back."

The Veteran reported that his back had "such limited [range of motion] and spasms so easily that bending over just enough to put gas in my lawnmower causes pain severe enough, that the gas can must be placed on the ground before I can stand upright and even that is painful and results in throbbing pain the rest of the day."  He reported that he was unable to sit in a normal upright position or his lower back spasms; the closer he got to a normal position, the fast the onset of spasms and pain.  When driving, he had to recline his seat; he reported being unable to drive as long as an hour before having to take a break.  Adding any additional weight caused a burning sensation.  He reported that his "knees and hips and essentially my entire lower body has compensated for my lower back issues which in turn has caused issues with my legs/feet."  He reported that he walks "like an old decrepit man," and that the only time he did not experience a burning or numbing sensation in his feet and legs was when "I am moving/walking," as the "constant shifting provides a small amount of respite from the pain."  He reported that he had been in constant pain since 1996.  He further reported that he had no way to support his family, had been out of work since 2012, and that his knees and back "prevent me from securing work in my professional field or only field that requires standing[,] sitting[,] bending[, or] moving in general."

Range of motion testing revealed forward flexion from zero to 40 degrees; extension from zero to five degrees; right lateral flexion from zero to ten degrees; left lateral flexion from zero to 15 degrees; right lateral rotation from zero to ten degrees; and left lateral rotation from zero to 15 degrees.  Pain was noted in all fields, and there was evidence of pain with weight-bearing.  There was also objective evidence of localized tenderness or pain on palpation of the thoracolumbar spine.  This was noted to be "moderate" at L1-L5.  The examiner noted that the Veteran's reduced motion contributed to functional loss in limiting his ability to stand, sit, walk, lift, climb stairs, bend, or squat.  The Veteran was able to perform repetitive-use testing with at least three repetitions; no additional loss of function or range of motion was noted.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, as all measurements were the same during the examination.  However, the examiner noted that the examination was not conducted during a flare-up.

The Veteran was noted to have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine; however, no muscle spasm or guarding was noted on examination.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included less movement than normal, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was normal.  No atrophy was noted.  Reflex testing of the knees and ankle revealed hypoactive reflexes, and a sensory examination revealed decreased sensation in both lower extremities.  Straight leg raising test results were positive bilaterally.  Radiculopathy was noted in both lower extremities, manifested by intermittent pain, paresthesias, and numbness with involvement of the sciatic nerve; no other signs or symptoms of radiculopathy were noted.  No ankylosis was noted.  No other neurologic abnormalities (such as bowel or bladder problems) were noted.  The examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  The Veteran reported using a brace regularly to ambulate.  No other pertinent physical findings were identified by the examiner.  With respect to occupational impairment, the examiner noted that the Veteran's back condition impacted his ability to sit, stand, walk, bend, squat, and lift.

When applying the rating criteria to the facts of this case, the Board finds, as an initial matter, that the currently assigned "staged" rating for the Veteran's chronic lumbar sprain with minimal scoliosis is not warranted.  In short, a review of the record shows that he has met the criteria for a 20-percent rating throughout the entire appeal period, under the General Rating Formula.  See 38 C.F.R. § 4.71(a).

Notably, the Veteran has pointed out that his disability involves muscle spasm and guarding that he believes are productive of abnormal gait and scoliosis.  As such, he argues that on this basis alone a 20-percent rating is warranted prior to July 23, 2016.  See id.  On review, the Board agrees that the lay and medical evidence supports a finding that the Veteran's lower back disability is as likely as not productive of altered gait that warrants a 20-percent rating.  In addition to the Veteran's lay reports, the July 2014 VA examination report reflects that the Veteran's back would spasm after 15 minutes of standing, causing lateral deviation to one side.  In addition, treatment notes from Fuquay Family Practice, dated in April 2014, note "appreciable spasms on the left side."  In light of these objective findings and the lay evidence discussed above, the Board finds that the record establishes altered gait as a result of lower back disability.

The Board further notes that range of motion testing obtained prior to July 23, 2016 documents reduced motion of the thoracolumbar spine that more nearly approximates the criteria for a 20-percent rating-i.e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees-particularly when factoring in functional loss manifested by pain, weakened movement, excess fatigability, or incoordination.  See id.; 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-207.  For example, the July 2014 VA examination report documents objective evidence of pain at 50 degrees of forward flexion, consistent with a 20-percent rating.  The Board likewise notes that, although the range of motion findings provided in the February 2009 VA examination report appear to be consistent with at most a 10-percent rating, the Veteran has persuasively argued that these findings do not take into account his painful motion and flare-ups in determining range of motion.  In sum, resolving doubt in the Veteran's favor, the Board finds that the criteria for a 20-percent rating have been met for the entire appeal period, based on the General Rating Formula.  See 38 C.F.R. § 4.71(a).  To the extent he avers that he is entitled to an increased rating prior to July 23, 2016, his claim will therefore be granted.

However, the Board finds that the preponderance of the evidence does not establish entitlement to a rating in excess of 20 percent for the Veteran's lower back disability.

Initially, the Board finds that a rating in excess of 20 percent is not warranted based on limitation of motion or ankylosis under the General Rating Formula.  See id.  In short, the Board can find no credible evidence establishing limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine-the criteria for a rating in excess of 20 percent-even considering the types of functional impairment noted in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  The most recent VA examination report, from August 2016, indicates forward flexion of the thoracolumbar spine from zero to 40 degrees with no evidence of additional functional loss following repetitive-use testing.  While pain was noted in all fields, no additional limitation was indicated due to pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-207.  Although the examiner acknowledged that the examination was not conducted during a flare-up, the fact remains that the report provides no evidentiary basis to determine that the Veteran's lower back was impaired to the degree that would warrant an increased rating.

A review of all other available range of motion findings obtained during the appeal period likewise provide no indication that the Veteran's thoracolumbar spine range of motion has ever warranted a rating in excess of 20 percent on the basis of limitation of motion.  Notably, the July 2014 VA examination report shows forward flexion from zero to 85 degrees (with pain noted at 50 degrees).  While the examiner noted a possible 15-degree change in range of motion during a flare-up, even considering this additional limitation, the criteria for a rating in excess of 20 percent were not met.  See 38 C.F.R. § 4.71(a).  Moreover, the February 2009 examination report (though failing to adequately consider the full breadth of the Veteran's functional limitation in terms of limited motion), does not reflect limitation of forward flexion to 30 degrees or less, or ankylosis.  See id.  None of the private treatment notes or VA outpatient notes of record include range of motion findings that would warrant an increased rating under the General Rating Formula.

The Board also finds that an increased rating is not warranted on the basis of incapacitating episodes of IVDS, under DC 5243.  Although the Veteran has been diagnosed with disc disease, the medical evidence of record demonstrates that he does not have IVDS.  The Board acknowledges the Veteran's assertions that he has had flare-ups of back pain which necessitated rest and have caused him to miss work.  He is of course competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, for purposes of rating under DC 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), DC 5243 (emphasis added).  In this case, even accepting that the Veteran has had flare-ups necessitating rest and periodically requiring him to miss work, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS for at least four weeks over a 12-month period, as is required for a rating in excess of 20 percent.  See id.

The Board has carefully reviewed and considered the Veteran's numerous statements regarding the severity of his chronic lumbar sprain with minimal scoliosis.  To that end, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Board is likewise aware of the Veteran's contentions that his lower back disability impacts his employability and daily activities, both independently and in conjunction with his other service-connected disabilities.  Moreover, the Board notes that the Veteran is competent to report observable symptoms such as pain and limitation of motion.  See Layno, 6 Vet. App. at 470.

In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria-namely, determinations as to range of motion of the thoracolumbar spine, functional impairment, and incapacitating episodes-are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical evidence also largely contemplates the Veteran's descriptions of his symptoms, including his reports of impairment with respect to sitting, standing, walking, running, bending, squatting, and lifting, as well as his reports of constant back pain.  See, e.g., VA examination reports (July 2014, July 2016).  In fact, the Board has taken the Veteran's contentions into consideration when assigning the current 20-percent rating throughout the course of the appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's chronic lumbar sprain with minimal scoliosis more nearly approximates the criteria for a 20-percent rating throughout the entire appeal period.  The preponderance of the evidence is therefore against a rating in excess of 20 percent.


Earlier Effective Date for TDIU

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  To qualify for a TDIU on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  Id.

The Board notes that for purposes of determining one 60-percent disability or one 40-percent disability in ascertaining entitlement to TDIU on a schedular basis, disabilities resulting from (in pertinent part) a common etiology or a single accident will be considered as one disability.  Id. at (a)(2).

The central inquiry in determining entitlement to a TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore, the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran is currently in receipt of a TDIU effective July 23, 2016, pursuant to an August 2016 SSOC.  In that decision, the RO assigned a 20-percent rating, effective July 23, 2016, for chronic lumbar sprain with minimal scoliosis and determined that the Veteran's service-connected lower back disability and associated bilateral radiculopathy (rated as 10-percent disabling for each lower extremity) established "service connected conditions of common etiology that qualif[ied the Veteran] as having a condition individually evaluated as 40 percent disabling."  Accordingly, the RO determined that the schedular requirements of TDIU had been met as of July 23, 2016.

Prior to July 23, 2016, service connection was in effect for allergic sinusitis/rhinitis (30 percent disabling as of December 7, 2015); chronic lumbar sprain with minimal scoliosis (20 percent disabling for the entire appeal period); right knee patellofemoral syndrome (10 percent disabling as of March 15, 2001); left knee patellofemoral syndrome (10 percent disabling as of March 15, 2001); instability of the left knee (10 percent disabling as of July 19, 2012); instability of the right knee (10 percent disabling as of January 4, 2013); radiculopathy, sciatic nerve, left lower extremity associated with chronic lumbar sprain with minimal scoliosis (10 percent disabling as of July 24, 2014); tinnitus (10 percent disabling as of September 29, 2014); bilateral sensorineural hearing loss (noncompensable); and radiculopathy, femoral nerve, left lower extremity associated with chronic lumbar sprain with minimal scoliosis (10 percent disabling as of July 24, 2014).

Based on the above, when applying the Combined Ratings Table found at 38 C.F.R. § 4.25, in conjunction with the bilateral factor of 4.7 percent (based on the combined ratings of service-connected disabilities of both lower extremities), the Veteran met the schedular criteria for a TDIU as of September 29, 2014.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Effective on that date, he has a combined rating of 70 percent, including a 20-percent rating for chronic lumbar sprain with minimal scoliosis and separate 10-percent ratings for bilateral radiculopathy of the lower extremities associated with chronic lumbar sprain with minimal scoliosis, which together constitutes "disabilities resulting from common etiology" considered to be a single disability ratable at 40 percent.  See 38 C.F.R. § 4.16(a).

The remaining question is whether the record establishes that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the period during which he met the schedular criteria but has not been awarded a TDIU-i.e., from September 29, 2014 to July 23, 2016.  In this regard, after careful review of the Veteran's lay statements and the medical evidence of record, the Board finds that entitlement to a schedular TDIU is warranted for that entire period.

The record establishes that the Veteran ceased working in September 2012 and was terminated by his employer in May 2013.  See correspondence from Fujifilm Diosynth Biotechnologies (October 2014) (referencing the Veteran's "inability to return to work to perform the essential functions of your job, with or without reasonable accommodations").  There is no indication that he has obtained substantially gainful employment at any point thereafter.

As early as December 2012, the Veteran reported that his "pain and suffering" had "increased dramatically," that his mobility had "decreased significantly," and that, due to (service-connected) knee and back pain, any attempt to lift could be "devastating."  He reported that he was in pain "every waking moment," and stated that he had been out of work since September 2012 "because I can't perform ANY duties."  He reported that he previously worked as a mechanic, which required "a great deal of lifting, climbing, . . . awkward positions to work etc," which had become untenable by virtue of his knee and back problems.

During the July 2014 VA Back (Thoracolumbar Spine) examination, the Veteran reported that he could not stand for prolonged periods because his back would spasm after 15 minutes of standing.  He reported that he was very guarded about movement for fear of spasms, indicating that he could not lift any additional weight.  The examiner opined that the Veteran's lumbar condition impacted his ability to work, specifically noting that the Veteran could not stand or sit for prolonged periods, could not lift heavy objects, and could no longer do yardwork.  Also in July 2014, the Veteran underwent a VA Knee and Lower Leg Conditions examination, which revealed that his bilateral knee disabilities were shown to be productive of chronic pain that increased with prolonged sitting and standing and exacerbated by activity.  Notably, the examiner noted that, per the Veteran, he was no longer able to turn wrenches or valves, walk up and down stairs, stand for prolonged periods, knee or stand up without difficulty, or run.

In correspondence submitted in August 2014, the Veteran reported that his service-connected knee and lower back disabilities had continued to get worse.  He reported that he "can't really just 'Do things', I have to consciously think about everything physical I am about to do in order to ensure my safety."  He added that his knee and back pain "severely limits my ability to hold employment due to the fact that I can't stand for extended periods of time, due to not only my knees . . . but also the resultant back spasms in my lower back."  He admitted that the "easiest answer" would be to obtain a desk job; however, he reported that, "due to the problems in my lower back I also cannot sit for extended periods of time."  In summary, he reported that he was unemployable "due to increased pain and unreliability of my body" that "make manual labor all but impossible."  In support of these claims, the Veteran submitted a statement from his former supervisor in August 2014 indicating that the Veteran was "plagued with back and knee pain" and was "often on light duty because of this pain."

In September 2014, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) seeking entitlement to a TDIU.  In the form, he referenced several disabilities, including nonservice-connected disabilities, but stated that "[m]y back and knees alone prevent me from standing for long periods of time, as well as preclude me from sitting for extended periods of time."  He noted that he was participating in VA Vocational Rehabilitation and was also taking classes at Wake Tech Community College pursuing his Associates Degree prior to transferring to a four-year university to obtain his Bachelor's Degree.

In May 2016, the Veteran submitted correspondence once again requesting that VA expedite resolution of his claim.  He reported that he was in the midst of Bankruptcy proceedings and stated: "Each day is a struggle, and pain is an everyday occurrence in my life."  There was no indication that he had been able to obtain a job.

In August 2016, VA obtained a medical opinion regarding the functional impairment caused by the Veteran's lower back disability.  The examiner stated that the Veteran's thoracolumbar spine condition negatively affected his ability to sit (which he could only do for five minutes at a time), stand (which he could not do for more than a few minutes at a time), and go up and down stairs.  The examiner also noted that "any bending, squatting and lifting causes severe pain and greatly limits his ability to do any of these activities which effect his ability to perform occupational and employment activities."  (No opinion was provided regarding the Veteran's service-connected knee disabilities.)

The Veteran has credibly asserted that his service-connected disabilities, particularly his knee and lower back disabilities, have made it virtually impossible for him to maintain employment since 2012.  The medical evidence of record, including multiple VA examination reports, establishes that these disabilities have made activities such as prolonged standing, sitting, lifting, and bending prohibitively difficult since at least September 29, 2014, the date the Veteran became eligible for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The Board acknowledges that the Veteran has several nonservice-connected conditions which contribute to his unemployability; however, given his occupational and educational history, the most probative evidence demonstrates that his service-connected bilateral knee and lower back disabilities, considered alone, render him unemployable.  It is clear that he has not been able to maintain physically demanding employment, while his back pain has likewise made it difficult if not impossible to sustain employment in a sedentary occupation.  In sum, the Board finds that the preponderance of the evidence establishes that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least September 29, 2014.  Thus, an earlier effective date for the award of TDIU should be assigned.

As discussed above, the Board is aware that, prior to September 29, 2014, the Veteran has not met the regulatory criteria for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Nonetheless, the record shows that he became unemployed prior to that date, potentially as a result of his service-connected disabilities.  Accordingly, the issue of entitlement to an effective date earlier than September 29, 2014, to include on an extraschedular basis, will be addressed in the Remand section below.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected chronic lumbar sprain with minimal scoliosis is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms" (including marked interference with employment and frequent periods of hospitalization).

In a May 2016 brief, the Veteran asserted that "[t]he evidence here indicates that [the Veteran]'s bilateral knee and spine disabilities cause him to suffer from many problems which are not mentioned in 38 C.F.R. § 4.71(a)."  In particular, he identified his inability to stand or sit for prolonged periods, lift heavy objects, bend normally, walk properly, or run as not being recognized under the applicable rating criteria.  He also noted that he "has difficulty doing any function that requires continual movement and at times cannot perform basic activities of daily living, including getting to the toilet."  The Veteran also argued (without citing a specific rationale) that his knee and back disabilities caused marked interference with employment.

Notwithstanding the Veteran's contentions, the evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for his chronic lumbar sprain with minimal scoliosis.  A comparison between the level of severity and symptomatology of the assigned 20-percent rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  See 38 C.F.R. § 4.71(a), General Rating Formula.  The Board acknowledges that the Veteran's lower back disability has been shown to be productive of limitation of motion and constant pain, with associated functional impairment manifested by inability to sit or stand for prolonged periods, inability to lift heavy objects, inability to run, difficulty bending, stiffness, disturbance of locomotion, altered gait, and flare-ups.  However, the rating assigned for this condition fully contemplates the functional impairment and symptomatology described above.  (Moreover, the Board notes that the Veteran is in receipt of separate disability ratings for bilateral lower extremity radiculopathy associated with his chronic lumbar sprain with minimal scoliosis, as well as separate ratings for bilateral knee disabilities, and is thus compensated for functional limitation resulting from these disabilities.  He has also been awarded a TDIU based on the impact of his service-connected disabilities on his employability.)  In light of the above, it cannot be said that the available schedular evaluation for the specific disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  For instance, there is no indication that he has ever been hospitalized for lower back symptoms.  Moreover, while his disability does affect his employability, he has already been awarded a TDIU, and there is nothing in the record to indicate that his lower back disability causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As noted above, the Veteran has reported a variety of lower back symptoms and resulting functional impairment, all of which have impacted his ability to work.  However, these symptoms are explicitly considered in his schedular evaluation.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected chronic lumbar sprain with minimal scoliosis, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Prior to July 23, 2016, entitlement to a 20-percent rating for the Veteran's chronic lumbar sprain with minimal scoliosis is granted.

Entitlement to a rating in excess of 20 percent for the Veterans' chronic lumbar sprain with minimal scoliosis is denied.

Entitlement to an effective date of September 29, 2014 for the award of TDIU is granted.


REMAND

The Board has granted entitlement to an earlier effective date of September 29, 2014, for the award of TDIU.  However, during the pendency of the appeal, the Veteran has asserted that he has been unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities prior to that date.  See, e.g., VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (received in January 2013, August 2013, and September 2014).  As such, the Board's decision does not constitute a full grant of the benefits sought, and the issue of entitlement to an earlier effective date remains on appeal.  For the following reasons, the Board finds that a remand is warranted.

As noted above, prior to September 29, 2014, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Notwithstanding, TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  In this regard, although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, as discussed above, the evidence of record reflects that the Veteran ceased full-time employment in September 2012 following a work-related injury, and was terminated by his employer in May 2013.  See Veteran's correspondence (received December 2012); VA Form 21-8940 (January 2013); correspondence from Fujifilm Diosynth Biotechnologies (received October 2014).  The Veteran has consistently asserted that his service-connected bilateral knee and lower back problems have rendered him unemployable given his occupational history and educational attainment.  In light of the evidence suggesting unemployability due to service-connected disabilities prior to September 29, 2014, the Board finds that the issue of entitlement to an earlier effective date for the award of TDIU, to include on an extraschedular basis, must be remanded to the AOJ for consideration.

Notably, the Board has referred the claim of entitlement to service connection for a cervical spine disability to the AOJ for adjudication in the first instance.  Where, as here, the actions of the AOJ could result in the grant of service connection for another disability, the question of the appropriate disability rating for that disability must be determined by the AOJ.  That determination, in turn, may impact whether entitlement to an earlier effective date for the award of TDIU is warranted.  Accordingly, on remand, adjudication of the claim for service connection for a cervical spine disability should be accomplished prior to any further development with respect to the TDIU issue.

If necessary, following adjudication of the claim for service connection for a cervical spine disability and re-evaluation of the appropriate effective date for the award of TDIU, the claim for an earlier effective date for the award of TDIU should be referred to the Director for consideration in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability.  See Statement in Support of Claim (December 2012) (referencing "bulging disc in my cervical spine on C6-C7, most likely or at least as likely caused or contributed to by my poor posture and lower back injuries").

2.  Obtain any VA Vocational Rehabilitation records pertaining to the Veteran.

3.  After the actions specified in (1) and (2) have been completed, re-evaluate the issue of entitlement to an effective date earlier than September 29, 2014 for the award of TDIU, in light of any subsequent award/s of disability compensation.

4.  After the action specified in (3) has been completed, and if the benefit sought on appeal remains denied, refer the issue of entitlement to an earlier effective date for the award of TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

5.  After all development indicated above has been completed, readjudicate the issue of entitlement to an earlier effective date earlier for the award of TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


